BAKER, Judge,
concurring with opinion.
While I fully concur with the majority, I write separately to suggest that the issue of whether the complaint was timely mailed might be tried first. Only if the answer is in the affirmative, should the parties undertake the expense of conducting discovery and presenting their proof of *793the remaining issues. Trial Rule 42(C) specifically authorizes this procedure, and utilizing it in these circumstances would potentially save both public and private resources.